People ex rel. Rankin v Dzurenda (2022 NY Slip Op 03200)





People ex rel. Rankin v Dzurenda


2022 NY Slip Op 03200


Decided on May 13, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 13, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

COLLEEN D. DUFFY, J.P.
ANGELA G. IANNACCI
REINALDO E. RIVERA
JOSEPH A. ZAYAS, JJ.


2022-03218

[*1]The People of the State of New York, ex rel. Douglas G. Rankin, on behalf of Kyle Colthirst, petitioner,
vJames Dzurenda, etc., respondent.


Douglas G. Rankin, Brooklyn, NY, petitioner pro se.
Anne T. Donnelly, District Attorney, Mineola, NY (Tracy Keeton of counsel), for respondent.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application to release Kyle Colthirst upon his own recognizance or, in the alternative, to set reasonable bail upon Nassau County Indictment No. 70657/2022.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The determination of the Supreme Court, Nassau County, did not violate "constitutional or statutory standards" (People ex rel. Klein v Krueger , 25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson , 48 NY2d 230).
DUFFY, J.P., IANNACCI, RIVERA and ZAYAS, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court